Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Otis Littlefield on 7/29/2022. 
The application has been amended as follows: 
Claim 10 (Currently Amended): The recombinant polynucleotide of claim 1, wherein the [variant with conservative substitutions has at least 99% sequence identity to SEQ ID NO. 4.
In summary, claim 10 is amended. 
Claims 1-11 are allowed. 

Reasons for allowance: 
The amendments of claims on 7/19/2022 by applicant overcame all the previous rejections by the examiner.  The terminal disclaimer against US Patent 10982226 is approved on 7/21/2022, overcoming the ODP rejection. Further amendments by examiner to put the application for allowance are authorized by applicant representative during the telephone interview.  
Prior art does not teach full length cDNA or genomic DNA sequence encoding SEQ ID NO: 4, and does not teach or suggest to make a vector comprising heterologous regulatory sequence, nor transforming DNA encoding SEQ ID NO: 4 in plant. 
In addition, the specification provides examples showing demonstrated result of expressing the Cia8 (SEQ ID NO: 4) in transgenic plant ([0164]-[0170], table 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/Wayne Zhong/
Examiner, Art Unit 1662

/CHARLES LOGSDON/Primary Examiner, Art Unit 1662